      Case 2:18-cv-11632-NJB-KWR Document 28 Filed 10/09/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 REGINALD ROBERT                                                 CIVIL ACTION


 VERSUS                                                          NO. 18-11632


 JAMIE MAURICE, et al.                                           SECTION: “G”(4)



                                          ORDER

       IT IS HEREBY ORDERED that the status conference in the above captioned matter

scheduled for October 22, 2019, at 10:00 AM is continued to December 4, 2019, at 2:00 PM.

                                     9th day of October, 2019.
       NEW ORLEANS, LOUISIANA, this ______




                                                  _________________________________
                                                  NANNETTE JOLIVETTE BROWN
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
